DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-31 are pending.
	Claims 1-31 are rejected.

Priority
	The instant Application claims the benefit of domestic priority to US provisional application 62/642,507, filed 3/13/2018. Accordingly, each of claims 1-31 are afforded the effective filing date of the 3/13/2018.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 5/29/2019 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered. A signed copy of the IDS document is included with this Office Action. 

Drawings
	The Drawings submitted 3/13/2019 are accepted.
	
Specification
	The disclosure is objected to for the following informalities. It is noted that for purposes of the instant Office Action, any reference to the Specification pertains to the Specification as originally filed on 3/13/2019.
Abstract
The abstract of the disclosure is objected to because the abstract recites “and a vin variance estimate for the bin” but should recite “and a bin variance estimate for the bin”. Correction is required.  See MPEP § 608.01(b).
Trade Names
	The use of terms such as QIAAMP, DNEASY, TRUSEQ, and HiSeqX, which are trade names or marks used in commerce, have been noted in this application. Each term should be accompanied by corresponding generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, ™ , or ® following the terms. Applicant is requested to review the Specification and Drawings for all instances.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction for all objections to the Specification is required.

Claim Objections
	The claims are objected to for the following informalities:
	Claim 1 recites “for each of the first sample and the second sample;”. It is assumed that the semicolon after “sample” should be a colon.
	Claim 28 recites “generating segments of the genome that each include one or more bins in the plurality of bins,”. It is assumed that the comma after “bins” should be a semicolon.



Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 9 and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites the limitation “resegmenting the initial segments of the genome based on variances corresponding to lengths of each of the initial segments”. It is not clear what is meant by “variances corresponding to lengths of each of the initial segments” because it is not clear what variances are being used. Under the BRI, the variances are the variances of the lengths of the actual segments, or a variance of another parameter that has been adjusted by the length of the initial segments, as is supported by the non-limiting example found in the Specification at [0067]. Clarification via claim amendment is requested.
	Claim 28 recites the limitation “at least one bin of a plurality of bins of the genome”. There is insufficient antecedent basis for this limitation as there is no previous recitation of the limitation genome. It is recommended to amend the claim to recite “at least one bin of a plurality of bins of a genome”.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to one or more judicial exceptions without significantly more.
MPEP 2106 organizes judicial exception analysis into Steps 1, 2A (Prongs One and Two) and 2B as follows below. MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to methods, i.e., a process, machine, or manufacture within the above 101 categories [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite judicial exceptions in the form of abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas) are as follows:
Independent claim 1: for each of the first sample and the second sample; for each bin in the plurality of bins of the genome: determining a bin score by modifying a bin sequence read count to account for an expected sequence read count of the bin, the bin sequence read count representing a total number of sequence reads that are categorized in the bin; determining a bin variance estimate for the bin; determining whether the bin is statistically significant based on the bin score and the bin variance estimate for the bin; generating segments of the genome that each include one or more bins in the plurality of bins, for each generated segment of the genome: determining a segment score for the segment based on a segment sequence read count for the segment, the segment sequence read count representing a total number of sequence reads that are categorized in bins included in the segment; determining a segment variance estimate for the segment; determining whether the segment is statistically significant based on the segment score and segment variance estimate for the segment; and identifying a source of a copy number change in the first sample indicated by statistically significant bins and segments of the first sample by comparing each of at least one statistically significant bin and at least one statistically significant segment of the first sample to a corresponding at least one statistically significant bin and at least one statistically significant segment of the second sample.
Independent claim 28: for each of the first sample and the second sample: for each bin in the plurality of bins of the genome, determining whether the bin is a statistically significant bin; generating segments of the genome that each include one or more bins in the plurality of bins, for each generated segment of the genome, determining whether the segment is a statistically significant segment; and identifying a source of a copy number change in the first sample by comparing at least one statistically significant bin or statistically significant segment of the first sample to a corresponding at least one statistically significant bin or statistically significant segment of the second sample.
Independent claim 31: determining that a first bin in which the first sequence read is categorized and a corresponding second bin in which the second sequence read is categorized are statistically significant based on a number of sequence reads that are categorized in the first bin and the second bin, respectively, and a bin variance estimate for the first bin and the second bin, respectively; determining that a first segment of the genome corresponding to the first sample and a second segment of the genome corresponding to the second sample are statistically significant based on a number of sequence reads that are categorized in bins included in the first segment and second segment, respectively, and based on a segment variance estimate of the first segment and second segment, respectively; and identifying a source of a copy number change in the first sample indicated by the first bin and the first segment based on a comparison of the first to the second bin and a comparison of the first segment to the second segment.
Dependent claims 3-25 and 29-30 recite further steps that limit the judicial exceptions in independent claims 1 and 28, and, as such, also are directed to those abstract ideas. For example, claims 3-5 further limit determining a bin variance estimate for a bin; claims 6-7 and 29 further limit determining whether the bin is statistically significant; claims 8-11 further limit generating the segments; claim 12 further limits determining a segment score; claims 13-14 further limit determining a segment variance estimate; claims 15-16 and 30 further limit determining whether a segment is statistically significant; claims 17-18 further limit the method by adding normalizing the bin sequence read count; claims 19-21 further limit identifying the source of the copy number change; and claims 22-25 further limit the size of the bins. 
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined to each cover performance either in the mind and/or by mathematical operation because the method only requires a user to manually identify a copy number change in two samples. Without further detail as to the methodology involved in “determining”, “generating”, “identifying”, and “comparing”, under the BRI, one may simply, for example, use pen and paper to generate segments of the genome, determine whether the bins and segments are significant, and compare the results between samples. Some of these steps and those recited in the dependent claims require mathematical techniques as the only supported embodiments, as is supported in the Specification at: determining bin sequence read counts [0050]; normalizing the bins [0051]; determining a bin score [0052-0054]; determining a bin variance estimate [0057-0061]; determining whether a bin is significant [0062]; generating segments [0064-0067]; determining a segment score [0069-0072]; determining the segment variance estimate [0073-0074]; and determining whether a segment is significant [0075].
Therefore, claims 1, 28, and 31, and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the judicial exceptions into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the judicial exceptions are integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exceptions, the claim is said to fail to integrate the judicial exceptions into a practical application (MPEP 2106.04(d).III).

Additional elements, Step 2A, Prong Two
With respect to the instant recitations, the claims recite the following additional elements: 
Claims 1 and 28: obtaining sequence reads from a first sample and sequence reads from a second sample, each sequence read categorized in at least one bin of a plurality of bins of a genome.
Claim 31: obtaining a first sequence read from a first sample and a second, corresponding sequence read from a second sample, the first sequence read and the second sequence read categorized in at least one bin of a plurality of bins of a genome.
Dependent claims 2 and 26-27 recite steps that further limit the recited additional elements in the claims. For example, claim 2 further limits the first sample to a cfDNA sample and the second sample to a gDNA sample; claims 26 and 27 further limit obtaining sequence reads by performing whole genome sequencing or by whole exome sequencing.

Considerations under Step 2A, Prong Two
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “obtaining” sequence reads from samples, perform functions of collecting the data needed to carry out the judicial exceptions. Data gathering does not impose any meaningful limitation on the judicial exceptions, or on how the judicial exceptions are performed. Data gathering steps are not sufficient to integrate judicial exceptions into a practical application (MPEP 2106.05(g)). 
While the Specification discloses at [0080] that identifying the source of a copy number event that is detected in the cfDNA sample is beneficial in filtering out copy number events that are due to a germline or somatic non-tumor event, which improves the ability to correctly identify copy number aberrations that are due to the presence of a solid tumor, the Specification does not provide a clear explanation for how the additional elements provide these improvements. Therefore, the additional elements do not clearly improve the functioning of a computer, or comprise an improvement to any other technical field. Further, the additional elements do not clearly effect a particular treatment; they do not clearly require or set forth a particular machine; they do not clearly effect a transformation of matter; nor do they clearly provide a nonconventional or unconventional step (MPEP2106.04(d)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to one or more judicial exceptions [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B (MPEP 2106.05.A i-vi)
According to analysis so far, the additional elements described above do not provide significantly more than the judicial exception. A determination of whether additional elements provide significantly more also rests on whether the additional elements or a combination of elements represents other than what is well-understood, routine, and conventional. Conventionality is a question of fact and may be evidenced as: a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Heitzer (Genome Medicine, 2013, 5:30, p. 1-16) discloses that obtaining whole genome or whole exome sequencing data from cell-free DNA and a gDNA sample are data gathering elements that are routine, well-understood and conventional in the art. Said portions of the prior art are, for example, (p. 2, col. 1, par. 3; p. 3, col. 1, par. 3 and col. 2, par. 3-4; p. 13, col. 1, par. 1). As such, the claims simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP2106.05(d)). The data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instant claims are not drawn to eligible subject matter as they are directed to one or more judicial exceptions without significantly more. For additional guidance, applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 1-2, 6-8, 12-30 are rejected under 35 U.S.C. 103 as being unpatentable over Heitzer et al. (Genome Medicine, 2013, 5:30, p. 1-16) in view of Xia et al. (Oncotarget, 2015, 6(18), p. 16411-16421; IDS reference). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
The prior art to Heitzer discloses a method for whole-genome sequencing of plasma DNA to scan tumor genomes (abstract). Heitzer teaches the instant features as follows.
Claim 1 discloses a method comprising:
obtaining sequence reads from a first sample and sequence reads from a second sample, each sequence read categorized in at least one bin of a plurality of bins of a genome;
Heitzer teaches obtaining blood (i.e., a first sample) and buccal swabs from prostate cancer patients, as well as blood from male controls without malignant disease (i.e., a second sample) (p. 3, col. 1, par. 2). Heitzer teaches sequencing the plasma DNA collected from the blood samples (p. 3, col. 1, par. 3 and col. 2, par. 3-4) and mapping the sequencing reads to a genome composed of genome windows (i.e., bins) (p. 4, col. 1, par. 1-2).
for each of the first sample and the second sample;
for each bin in the plurality of bins of the genome:
determining a bin score by modifying a bin sequence read count to account for an expected sequence read count of the bin, the bin sequence read count representing a total number of sequence reads that are categorized in the bin;
determining a bin variance estimate for the bin;
determining whether the bin is statistically significant based on the bin score and the bin variance estimate for the bin;
generating segments of the genome that each include one or more bins in the plurality of bins, for each generated segment of the genome:
determining a segment score for the segment based on a segment sequence read count for the segment, the segment sequence read count representing a total number of sequence reads that are categorized in bins included in the segment;
determining a segment variance estimate for the segment;
determining whether the segment is statistically significant based on the segment score and segment variance estimate for the segment; and
Regarding the segments, Heitzer teaches segmenting the sequencing reads mapped to genomic windows, where the segments contain multiple windows, to calculate a segmental z-score (i.e., determining whether the segment is statistically significant) using a calculation that involves a sum of the read count ratios in all the windows in a segment, where the read count ratio is a ratio of read counts normalized by read counts of the control sample (i.e., expected read counts), subtracting the mean sum of read-count ratios of control samples, and dividing by the standard deviation of the control samples (i.e., a segment variance estimate) (p. 4, col. 1, par. 2 through col. 2, par. 5; Figure 2). Either the read-count ratios or the numerator of the equation to calculate zsegments could be considered as the segment score as instantly claimed. Heitzer teaches defining significant changes in segments based on the z-scores (p. 5, col. 2, par. 3-4). Regarding the bins, Heitzer teaches calculating per window (i.e., bins) z-scores (p. 4, col. 2, par. 5).
identifying a source of a copy number change in the first sample indicated by statistically significant bins and segments of the first sample by comparing each of at least one statistically significant bin and at least one statistically significant segment of the first sample to a corresponding at least one statistically significant bin and at least one statistically significant segment of the second sample.
Heitzer teaches verifying mutations by sequencing plasma DNA and constitutional DNA obtained from a buccal swab to distinguish between somatic and germline mutations (p. 7, col. 1) and comparing identified copy number variations in patients with cancer to the same region in healthy control samples (p. 10, col. 1, par. 1 through p. 12, col. 1, par. 3). 
Heitzer does not explicitly teach determining whether a bin is statistically significant as instantly claimed. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also include, in the course of routine experimentation and with a reasonable expectation of success, in the features of Heitzer these elements because Heitzer teaches determining a per-window z-score using an undisclosed method. As Heitzer explicitly teaches the method for calculating z-scores for the segments, it would have been obvious to one of ordinary skill in the art to calculate the per window z-scores using the same method. As Heitzer teaches calculating z-scores using all of the elements present in the instant claim, it is considered that the combination of the features of Heitzer teaches all of the instantly claimed elements regarding determining whether the bins and segments are statistically significant. It is noted that as instantly claimed, any art with sequences divided into bins reads on the instant limitation “segments of the genome that each include one or more bins”. It is noted that in the interest of compact prosecution, however, these claims have been examined with the assumption of more than one bin being present in each segment.
Neither Heitzer nor the combined features of Heitzer explicitly teach identifying a source of a copy number change by comparing statistically significant bins and segments of the first and second samples as instantly claimed. 
However, the prior art to Xia discloses applying whole genome and targeted sequencing to examine the plasma cfDNAs from patients with cancer (abstract). Xia teaches examining multiple samples for each patient, including cfDNA samples and matched lymphocyte-derived germline DNA (p. 16412, col. 2, par. 3) and removing constitutional polymorphisms by comparing cfDNA to matched gDNA in order to identify somatic mutation (i.e., identify a source of a copy number change) (p. 16414, col. 1, par. 2; p. 16418, col 1, par. 2 through col. 2, par. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the features of Heitzer for identifying significant windows and segments in cfDNA with the methods of Xia for comparing identified polymorphisms in cfDNA and gDNA because both references teach methods for determining copy number variation in plasma DNA. The motivation would have been to distinguish between somatic and germline mutation, as taught by Heitzer (p. 7, col. 1-2) and to identify and remove constitutional polymorphisms present in genomic DNA to further analyze the somatic mutations, as taught by Xia (p. 16414, col. 1, par. 2). One could have combined the elements as claimed by the known methods of determining z-scores for windows and segments, as taught by Heitzer, and of comparing cfDNA and gDNA samples, as taught by Xia, and that in combination, each element merely would have performed the same function as it did separately, i.e., identifying somatic or germline polymorphisms.



Regarding claim 2, Heitzer in view of Xia teaches the method of claim 1. Claim 2 further adds that the first sample is a cfDNA sample and the second sample is a gDNA sample. 
Heitzer teaches obtaining blood, to collect plasma DNA (i.e., cfDNA) (p. 3, col. 1, par. 3) and buccal swabs (i.e., gDNA) from prostate cancer patients, as well as blood from male controls without malignant disease (p. 3, col. 1, par. 2), as described above.
Regarding claims 6-7, Heitzer in view of Xia teaches the method of claim 1. Claim 6 further adds that determining whether the bin is statistically significant based on the bin score and the bin variance estimate for the bin comprises determining that a ratio of the bin score to the bin variance estimate is greater than a threshold value. Claim 7 further adds that the threshold value is 2.
Heitzer teaches calculating a z-score as a ratio of read count ratios (i.e., bin score) to the standard deviation of the controls (i.e., bin variance estimate) (p. 4, col. 1, par. 3) and determining significant changes when z-scores are greater than 3 (i.e., above a threshold value) (p. 5, col. 2, par. 3) for segments, which would be obvious to use to measure the bin score as instantly claimed, as described above. As Heitzer teaches a range of a threshold greater than 3, it is considered that this range encompasses the instantly claimed range of a threshold greater than 2.
Regarding claim 8, Heitzer in view of Xia teaches the method of claim 1. Claim 8 further adds that each generated segment of the genome has a statistical bin sequence read count across the one or more bins included in the segment that is different from a statistical bin sequence read count across bins included in an adjacent segment.
Heitzer teaches that the segments used to calculate segmental z-scores had identical copy number, where segments with identical log2-ratios (i.e., a statistical bin sequence read count) were required to establish corresponding segmental z-scores (p. 5, col. 2, par. 4; Figure 2). As Heitzer shows in Figure 2 that adjacent segments have different log2 ratios, it is considered that Heitzer fairly teaches the limitation regarding each generated segment of the genome having a statistical bin sequence read count that is different from a statistical bin sequence read count across bins included in an adjacent segment.
Regarding claim 12, Heitzer in view of Xia teaches the method of claim 1. Claim 12 further limits determining a segment score by adding: determining an expected segment sequence read count by quantifying expected bin sequence read counts; and determining a ratio between the segment sequence read count and the expected segment sequence read count.
Heitzer teaches normalizing the sequencing data with read counts of plasma DNA of healthy controls (i.e., using determined expected sequence read counts to determine a ratio) to calculate log2 ratios (p. 4, col. 1, par. 2-3). As Heitzer teaches adding the read-count ratios of all windows in a segment, it is considered that Heitzer fairly teaches the limitations of the claim.
Regarding claim 13, Heitzer in view of Xia teaches the method of claim 1. Claim 13 further limits determining a segment variance estimate by adding: determining a mean bin variance estimate across bins included in the segment; and adjusting the mean bin variance estimate by a segment inflation factor.
Heitzer teaches calculating the standard deviation of the mean sum of control read counts across all windows in a segment (i.e., a mean bin variance estimate) (p. 4, col. 1, par. 3). Heitzer teaches that the control read counts are normalized according to GC content (p. 4, col. 1, par. 2), which reads on adjusting the mean bin variance estimate by a segment inflation factor as instantly claimed, because a segment inflation factor is not defined and, under the BRI, reads on any normalization technique.
Regarding claim 14, Heitzer in view of Xia teaches the method of claim 1. Claim 14 further limits determining a segment variance estimate by adding: determining an expected segment variance estimate for the segment based on sequence read counts for the segment derived from training samples; and adjusting the expected segment variance estimate by a sample inflation factor representing a level of variance in the sample.
Heitzer teaches calculating the standard deviation of the mean sum of control (i.e., training samples) read counts across all windows in a segment (i.e., an expected bin variance estimate) (p. 4, col. 1, par. 3). Heitzer teaches that the control read counts are normalized according to GC content (p. 4, col. 1, par. 2), which reads on adjusting the mean bin variance estimate by a segment inflation factor as instantly claimed, because a segment inflation factor is not defined and, under the BRI, reads on any normalization technique.
Regarding claims 15-16, Heitzer in view of Xia teaches the method of claim 1. Claim 15 further adds that determining whether a segment is statistically significant based on a segment score and segment variance estimate for the segment comprises determining that a ratio of the segment score to the segment variance estimate is greater than a threshold value. Claim 16 further adds that the threshold value is 2.
Heitzer teaches calculating a z-score as a ratio of read count ratios (i.e., bin score) to the standard deviation of the controls (i.e., bin variance estimate) (p. 4, col. 1, par. 3) and determining significant changes when z-scores are greater than 3 (i.e., above a threshold value) (p. 5, col. 2, par. 3). As Heitzer teaches a range of a threshold greater than 3, it is considered that this range encompasses the instantly claimed range of a threshold greater than 2.
Regarding claim 17-18, Heitzer in view of Xia teaches the method of claim 1. Claim 17 further adds, prior to modifying a bin sequence read count to account for an expected sequence read count of a bin, normalizing the bin sequence read count for the bin to remove processing biases associated with the bin. Claim 18 further adds that removing processing biases associated with the bin comprises removing one or more of GC bias, mappability bias, or a bias determined through a dimensionality reduction analysis.
Heitzer teaches that after mapping whole-genome sequencing reads to the genome, reads in different windows were counted and normalized first by the total number of reads, and then further according to GC content (i.e., GC bias) (p. 4, col. 1, par. 2). Heitzer teaches creating genomic windows that have the same amount of mappable positions to account for mappability (i.e., mappability bias) (p. 3, col. 2, par. 5 through p. 4, col. 1, par. 2).
 Regarding claim 19-21, Heitzer in view of Xia teaches the method of claim 1. Claim 19 further adds that an identified source of a copy number change is one of a germline event, a somatic non-tumor event, or a somatic tumor event. Claims 20-21 further limit identifying the source of the copy number change by adding: determining that the source of the copy number change is one of a germline event or a somatic non-tumor event when comparisons yield an alignment between the one or more statistically significant bins or segments of the first and second samples (claim 20); and determining that the source of the copy number change is a somatic tumor event when comparisons yield a lack of alignment between the one or more statistically significant bins or segments of the first and second samples (claim 21). Heitzer does not explicitly teach these limitations.
However, Xia teaches examining multiple samples for each patient, including cfDNA samples and matched lymphocyte-derived germline DNA (p. 16412, col. 2, par. 3) and removing constitutional polymorphisms by comparing cfDNA to matched gDNA in order to identify somatic mutations (i.e., identify a source of a copy number change as a germline event, a somatic non-tumor event, or a somatic tumor event based on alignment or lack of alignment in comparisons between first and second samples) (p. 16414, col. 1, par. 2; p. 16418, col 1, par. 2 through col. 2, par. 2).
Regarding claim 22-25, Heitzer in view of Xia teaches the method of claim 1. Claim 22 further adds that a bin includes between 500 kilobases to 1000 kilobases. Claim 23 further adds that a bin includes between 100 kilobases to 500 kilobases. Claim 24 further adds that a bin includes between 50 kilobases to 100 kilobases. Claim 25 further adds that a bin includes less than 50 kilobases.
Heitzer teaches mapping sequencing reads to fifty thousand genomic windows of a mean size of 56,344 bp (i.e., 56 kilobases)  (p.4, col. 1, par. 1) and dividing the genome into equally-sized regions of 1 Mbp length (i.e., 1000 kilobases) (p. 4, col. 2, par. 1) and calculating z-scores for both regions (p. 4, col. 2, par. 1-5). As Heitzer teaches examples of windows of 1000 kilobases and 56 kilobases, it is considered that these examples encompass the instantly claimed ranges of bins including between 500 kilobases to 1000 kilobases in claim 22 and bins including between 50 kilobases to 100 kilobases in claim 24. Heitzer teaches a range of window sizes from an average of 56 kilobases to 1000 kilobases which makes obvious the instantly claimed ranges of bins including between 100 kilobases to 500 kilobases in claim 23 and bins including less than 50 kilobases in claim 25. It would have been prima facie obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that: "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding claim 26-27, Heitzer in view of Xia teaches the method of claim 1. Claim 26 further adds performing whole genome sequencing on nucleic acids obtained from the first and second samples. Claim 27 further adds performing whole exome sequencing on nucleic acids obtained from the first and second samples.
Heitzer teaches whole genome sequencing of plasma DNA of cancer patients and healthy controls (abstract; p. 2, col. 2, par. 3; p. 4, col. 1, par. 2). Heitzer does not teach performing whole exome sequencing, but references several large scale whole-exome or whole-genome sequencing studies (p. 2, col. 1, par. 3; p. 13, col. 1, par. 1).
Regarding claims 2, 6-8, and 12-27, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the features of Heitzer because one could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically regarding claims 19-21, although Heitzer does not teach whole genome sequencing of constitutional, or genomic, DNA from normal tissue, Heitzer does teach collecting such DNA and sequencing to distinguish identified mutations as either somatic or germline. As described above, combining the features of Heitzer would result in the whole genome sequencing and analysis of the constitutional DNA, allowing for direct comparison between the plasma and constitutional DNA rather than the secondary step of Sanger sequencing for this comparison, as taught by Heitzer. Heitzer also suggests deep sequencing to estimate the fraction of mutated tumor DNA in the plasma (p. 7, col. 2). Alternatively, it would have been obvious to combine the methods of Heitzer and Xia because both references teach methods for determining copy number variation in plasma DNA. The motivation would have been to constitutional polymorphisms present in genomic DNA, as taught by Xia (p. 16414, col. 1, par. 2). One could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically regarding claim 27, it would have been obvious to substitute the whole genome sequencing taught by Heitzer with whole exome sequencing because Heitzer describes them as interchangeable (p. 2, col. 1, par. 3; p. 13, col. 1, par. 1). The substitution of whole exome sequencing for whole genome sequencing thus is no more than the simple substitution of one known element for another.
Claim 28 discloses a method comprising:
obtaining sequence reads from a first sample and sequence reads from a second sample, each sequence read categorized in at least one bin of a plurality of bins of the genome;
Heitzer teaches obtaining blood (i.e., a first sample) and buccal swabs from prostate cancer patients, as well as blood from male controls without malignant disease (i.e., a second sample) (p. 3, col. 1, par. 2). Heitzer teaches sequencing the plasma DNA collected from the blood samples (p. 3, col. 1, par. 3 and col. 2, par. 3-4) and mapping the sequencing reads to a genome composed of genome windows (i.e., bins) (p. 4, col. 1, par. 1-2).
for each of the first sample and the second sample:
for each bin in the plurality of bins of the genome, determining whether the bin is a statistically significant bin;
Heitzer teaches calculating per window (i.e., bins) z-scores (p. 4, col. 2, par. 5).
generating segments of the genome that each include one or more bins in the plurality of bins, 
for each generated segment of the genome, determining whether the segment is a statistically significant segment; and
Heitzer teaches segmenting the sequencing reads mapped to genomic windows, where the segments contain multiple windows, to calculate a segmental z-score (i.e., determining whether the segment is statistically significant) (p. 4, col. 1, par. 2 through col. 2, par. 5; Figure 2).
identifying a source of a copy number change in the first sample by comparing at least one statistically significant bin or statistically significant segment of the first sample to a corresponding at least one statistically significant bin or statistically significant segment of the second sample.
Heitzer teaches verifying mutations by sequencing plasma DNA and constitutional DNA obtained from a buccal swab to distinguish between somatic and germline mutations (p. 7, col. 1) and comparing identified copy number variations in patients with cancer to the same region in healthy control samples (p. 10, col. 1, par. 1 through p. 12, col. 1, par. 3). 
Heitzer does not explicitly teach identifying a source of a copy number change by comparing statistically significant bins and segments of the first and second samples as instantly claimed. 
However, the prior art to Xia discloses applying whole genome and targeted sequencing to examine the plasma cfDNAs from patients with cancer (abstract). Xia teaches examining multiple samples for each patient, including cfDNA samples and matched lymphocyte-derived germline DNA (p. 16412, col. 2, par. 3) and removing constitutional polymorphisms by comparing cfDNA to matched gDNA in order to identify somatic mutation (i.e., identify a source of a copy number change) (p. 16414, col. 1, par. 2; p. 16418, col 1, par. 2 through col. 2, par. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the features of Heitzer for identifying significant windows and segments in cfDNA with the methods of Xia For comparing identified polymorphisms in cfDNA and gDNA because both references teach methods for determining copy number variation in plasma DNA. The motivation would have been to distinguish between somatic and germline mutation, as taught by Heitzer (p. 7, col. 1-2) and to identify and remove constitutional polymorphisms present in genomic DNA to further analyze the somatic mutations, as taught by Xia (p. 16414, col. 1, par. 2). One could have combined the elements as claimed by the known methods of determining z-scores for windows and segments, as taught by Heitzer, and of comparing cfDNA and gDNA samples, as taught by Xia, and that in combination, each element merely would have performed the same function as it did separately, i.e., identifying somatic or germline polymorphisms.
Regarding claims 29-30, Heitzer in view of Xia teaches the method of claim 28. Claim 29 further limits determining whether a bin is a statistically significant bin by adding: determining a bin score by modifying a bin sequence read count to account for an expected sequence read count of the bin, the bin sequence read count representing a total number of sequence reads that are categorized in the bin; and determining a bin variance estimate for the bin, wherein determining whether the bin is a statistically significant bin is based on the bin score and the bin variance estimate for the bin. Claim 30 further limits determining whether a segment is a statistically significant segment by adding: determining a segment score for the segment based on a segment sequence read count for the segment; and determining a segment variance estimate for the segment, wherein determining whether the segment is a statistically significant segment is based on the segment score and the segment variance estimate for the segment.
 Regarding claim 30, Heitzer teaches segmenting the sequencing reads mapped to genomic windows to calculate a segmental z-score (i.e., determining whether the segment is statistically significant) using a calculation that involves a sum of the read count ratios in all the windows in a segment, where the read count ratio is a ratio of read counts normalized by read counts of the control sample (i.e., expected read counts), subtracting the mean sum of read-count ratios of control samples, and dividing by the standard deviation of the control samples (i.e., a segment variance estimate) (p. 4, col. 1, par. 2 through col. 2, par. 5). Either the read-count ratios or the numerator of the equation to calculate zsegments could be considered as the segment score as instantly claimed. Heitzer teaches defining significant changes in segments based on the z-scores (p. 5, col. 2, par. 3-4).
Regarding claim 29, Heitzer teaches calculating per window (i.e., bins) z-scores (p. 4, col. 2, par. 5) but does not explicitly teach determining whether a bin is statistically significant as instantly claimed.
Regarding claims 29-30, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the features of Heitzer in view of Xia 
Heitzer teaches determining a per-window z-score using an undisclosed method. As Heitzer explicitly teaches the method for calculating z-scores for the segments, it would have been obvious to one of ordinary skill in the art to calculate the per window z-scores using the same method. As Heitzer teaches calculating z-scores using all of the elements present in the instant claim, it is considered that the combination of the features of Heitzer teaches all of the instantly claimed elements regarding determining whether the bins and segments are statistically significant. It is noted that as instantly claimed, any art with sequences divided into bins reads on the instant limitation “segments of the genome that each include one or more bins”. It is noted that in the interest of compact prosecution, however, these claims have been examined with the assumption of more than one bin being present in each segment.
B.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Heitzer in view of Xia, as applied to claim 1 as described above, and in further view of Boeva et al. (Bioinformatics, 2014, 30(24), p. 3443-3450; IDS reference).
Regarding claim 3, Heitzer in view of Xia teaches the method of claim 1. Claim 3 further limits determining a bin variance estimate for a bin by adding: calculating a sample inflation factor representing a level of variance in the sample and adjusting an expected bin variance estimate for the bin by the sample inflation factor, the expected bin variance estimate for the bin determined from training samples.
Heitzer teaches using the standard deviation (i.e., expected bin variance estimate) of control samples (i.e., training samples) to calculate a z-score for the segments, which could be used to calculate a z-score for the bins (p. 4, col. 1, par. 3), as described above. Heitzer does not teach adjusting the standard deviation by a sample inflation factor.
However, the prior art to Boeva discloses discloses a multi-factor normalization method for detecting large copy number changes from amplicon sequencing data (abstract). Boeva teaches rescaling the control samples so that they have the same overall variance, assigning each amplicon a standard deviation (i.e., a sample inflation factor), and rescaling the standard deviation of the tumor samples by that same assigned amplicon standard deviation (p. 3445, col. 2, par. 6 through p. 3446, col. 1, par. 6).
Regarding claim 4, Heitzer in view of Xia and Boeva teaches the method of claim 3. Claim 4 further limits the sample inflation factor by adding: accessing one or more sample variation factors, the one or more sample variation factors previously derived by performing a fit operation across variations of training samples; calculating a deviation score for the sample that represents a measure of variability of sequence read counts in bins across the sample; and combining the one or more sample variation factors and the deviation of the sample to produce the sample inflation factor, which Heitzer does not teach.
However, Boeva teaches rescaling the control samples so that they have the same overall variance, model a principal component function of the baseline, rescaled standard deviation (i.e., performing a fit operation across variations of training samples to calculate a deviation score), assigning each amplicon a standard deviation (i.e., a sample inflation factor), and rescaling the standard deviation of the tumor samples by that same assigned amplicon standard deviation (p. 3445, col. 2, par. 6 through p. 3446, col. 1, par. 6). 
Regarding claims 3-4, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the features of Heitzer in view of Xia with the method of Boeva because all references disclose methods for determining copy number variations in DNA. The motivation would have been to rescale the variance because the overall variance can be higher in some samples than in others, as taught by Boeva (p. 3446, col. 1, par. 1). One could have combined the elements of as claimed by the known methods of Heitzer in view of Xia with the known method of Boeva for scaling sample variance, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination would predictably result in scaled variances that could be analyzed using the method of Heitzer in view of Xia.
C.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Heitzer in view of Xia and Boeva, as applied to claim 1 as described above, and in further view of Ellison et al. (Clinical Chemistry, 2016 62(12), p. 1621-1629).
Regarding claim 5, Heitzer in view of Xia and Boeva teaches the method of claim 4. Claim 5 further adds that the deviation of the sample is a median absolute pairwise deviation of sequence read counts of adjacent bins across the sample, which Heitzer does not teach.
However, the prior art to Ellison discloses a noninvasive prenatal testing assay using cfDNA (abstract). Ellison teaches calculating median absolute deviation values (i.e., median absolute pairwise deviation) of the control samples to scale read count ratios in samples being analyzed (p. 1623, col. 2, par. 4-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the features of Heitzer in view of Xia and Boeva with the methods of Ellison because each reference discloses methods for determining copy number variations. It would have been obvious to substitute the standard deviation taught by Boeva with the median absolute deviation values taught by Ellison because such a substitution is no more than the simple substitution of one known element for another which would predictably calculate the deviation of the samples and segments or bins within the sample. One could have combined the elements as claimed by the known methods of rescaling sample variance, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination would predictably produce samples with more similar standard deviations.
D.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Heitzer in view of Xia, as applied to claim 1 as described above, and in further view of Chiang et al. (Nature Methods, 2009, 6(1), p. 99-103).
Regarding claim 9, Heitzer in view of Xia teaches the method of claim 1. Claim 9 further adds generating a plurality of initial segments of the genome and resegmenting the initial segments of the genome based on variances corresponding to lengths of each of the initial segments. 
Heitzer does not teach resegmenting the initial segments of the genome.
However, the prior art to Chiang discloses an algorithm, SegSeq, to segment equal copy numbers from massively parallel sequence data (abstract). Chiang teaches that SegSeq first hyper-segments the genome by generating a list of candidate breakpoints based on read counts in local windows, then extends a window to the left and right to include a fixed number of reads, and then iteratively joining segments based on the significance of the copy number change between the segments (i.e., resegmenting) (p. 100, col. 2, par. 2-3). As it is not clear what variances the instant limitations are reciting, and a calculation of statistical significance involves measurements of variance, it is considered that Chiang fairly teaches the limitations of the claim. 
Regarding claim 10, Heitzer in view of Xia and Chiang teaches the method of claim 9. Claim 10 further adds identifying a pair of falsely separated segments in the plurality of initial segments, the pair of falsely separated segments having bin sequence read counts within a threshold of each other and combining the pair of falsely separated segments.
Heitzer does not teach resegmenting the initial segments of the genome.
However, Chiang teaches that segments are iteratively joined starting from the least significant and continuing as long as its P-value is above pmerge (i.e., within a threshold) (p. 100, col. 2, par. 2).
Regarding claims 9-10, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the features of Heitzer in view of Xia with the method of Chiang because all references disclose methods for determining copy number variation in plasma DNA. The motivation would have been to use an approach with the ability to identify breakpoints at any read position, rather than using a simple approach of partitioning the genome into windows of fixed sizes, as taught by Chiang (p. 2, col. 1, par. 2). One could have combined the elements of segmenting and joining adjacent segments as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination would predictably generate genomic segments for further analysis.
E.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Heitzer in view of Xia and Chiang, as applied to claim 9 as described above, and in further view of Boeva et al. (Bioinformatics, 2014, 30(24), p. 3443-3450; IDS reference).
Regarding claim 11, Heitzer in view of Xia and Chiang teaches the method of claim 9. Claim 11 further limits generating a plurality of initial segments of the genome by adding: assigning a weight to each bin in the plurality of bins, the weight assigned to each bin being inversely related to the bin variance estimate for the bin; and determining a statistical bin sequence read count of an initial segment based on at least the assigned weight to each bin in the initial segment.
Heitzer does not teach resegmenting the initial segments of the genome.
However, the prior art to Boeva discloses a multi-factor normalization method for detecting large copy number changes from amplicon sequencing data (abstract). Boeva teaches segmenting tumor sample read count profiles using an algorithm with weightings which are inversely proportional to the variances, and then counting the normalized read count values within a segment (p. 3446, col. 1, par. 2-3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the features of Heitzer in view of Xia and Chiang with the methods of Boeva for identifying initial segments because all references disclose methods for determining copy number variations in DNA. The motivation would have been to avoid breakpoints at outlier values by using a weighted segmentation algorithm, as taught by Boeva (p. 3446, col. 1, par. 2-3). The substitution of the segmentation method taught by Boeva for the segmentation method taught by Heitzer thus is no more than the simple substitution of one known element for another.
F.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Heitzer et al. (Genome Medicine, 2013, 5:30, p. 1-16) in view of Xia et al. (Oncotarget, 2015, 6(18), p. 16411-16421; IDS reference) and Boeva et al. (Bioinformatics, 2014, 30(24), p. 3443-3450; IDS reference). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Claim 31 discloses a method comprising:
obtaining a first sequence read from a first sample and a second, corresponding sequence read from a second sample, the first sequence read and the second sequence read categorized in at least one bin of a plurality of bins of a genome;
Heitzer teaches obtaining blood (i.e., a first sample) and buccal swabs from prostate cancer patients, as well as blood from male controls without malignant disease (i.e., a second sample) (p. 3, col. 1, par. 2). Heitzer teaches sequencing the plasma DNA collected from the blood samples (p. 3, col. 1, par. 3 and col. 2, par. 3-4) and mapping the sequencing reads to a genome composed of genome windows (i.e., bins) (p. 4, col. 1, par. 1-2).
determining that a first bin in which the first sequence read is categorized and a corresponding second bin in which the second sequence read is categorized are statistically significant based on a number of sequence reads that are categorized in the first bin and the second bin, respectively, and a bin variance estimate for the first bin and the second bin, respectively;
determining that a first segment of the genome corresponding to the first sample and a second segment of the genome corresponding to the second sample are statistically significant based on a number of sequence reads that are categorized in bins included in the first segment and second segment, respectively, and based on a segment variance estimate of the first segment and second segment, respectively; and
Regarding the segments, Heitzer teaches segmenting the sequencing reads mapped to genomic windows to calculate a segmental z-score (i.e., determining that a first segment is statistically significant) using a calculation that involves a sum of the read count ratios in all the windows in a segment, where the read count ratio is a ratio of read counts normalized by read counts of the control sample (i.e., expected read counts), subtracting the mean sum of read-count ratios of control samples, and dividing by the standard deviation of the control samples (i.e., a segment variance estimate) (p. 4, col. 1, par. 2 through col. 2, par. 5). Either the read-count ratios or the numerator of the equation to calculate zsegments could be considered as the segment score as instantly claimed. Heitzer teaches defining significant changes in segments based on the z-scores (p. 5, col. 2, par. 3-4). Regarding the bins, Heitzer teaches calculating per window (i.e., bins) z-scores (p. 4, col. 2, par. 5).
identifying a source of a copy number change in the first sample indicated by the first bin and the first segment based on a comparison of the first to the second bin and a comparison of the first segment to the second segment.
Heitzer teaches verifying mutations by sequencing plasma DNA and constitutional DNA obtained from a buccal swab to distinguish between somatic and germline mutations (p. 7, col. 1) and comparing identified copy number variations in patients with cancer to the same region in healthy control samples (p. 10, col. 1, par. 1 through p. 12, col. 1, par. 3). 
Heitzer does not explicitly teach determining whether a bin is statistically significant as instantly claimed. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the features of Heitzer because Heitzer teaches determining a per-window z-score using an undisclosed method. As Heitzer explicitly teaches the method for calculating z-scores for the segments, it would have been obvious to one of ordinary skill in the art to calculate the per window z-scores using the same method. As Heitzer teaches calculating z-scores using all of the elements present in the instant claim, it is considered that the combination of the features of Heitzer teaches all of the instantly claimed elements regarding determining whether the bins and segments are statistically significant. It is noted that as instantly claimed, any art with sequences divided into bins reads on the instant limitation “segments of the genome that each include one or more bins”. It is noted that in the interest of compact prosecution, however, these claims have been examined with the assumption of more than one bin being present in each segment.
Neither Heitzer nor the combined features of Heitzer explicitly teach identifying a source of a copy number change by comparing statistically significant bins and segments of the first and second samples as instantly claimed. 
However, the prior art to Xia discloses applying whole genome and targeted sequencing to examine the plasma cfDNAs from patients with cancer (abstract). Xia teaches examining multiple samples for each patient, including cfDNA samples and matched lymphocyte-derived germline DNA (p. 16412, col. 2, par. 3) and removing constitutional polymorphisms by comparing cfDNA to matched gDNA in order to identify somatic mutation (i.e., identify a source of a copy number change) (p. 16414, col. 1, par. 2; p. 16418, col 1, par. 2 through col. 2, par. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the features of Heitzer for identifying significant windows and segments in cfDNA with the methods of Xia For comparing identified polymorphisms in cfDNA and gDNA because both references teach methods for determining copy number variation in plasma DNA. The motivation would have been to distinguish between somatic and germline mutation, as taught by Heitzer (p. 7, col. 1-2) and to identify and remove constitutional polymorphisms present in genomic DNA to further analyze the somatic mutations, as taught by Xia (p. 16414, col. 1, par. 2). One could have combined the elements as claimed by the known methods of determining z-scores for windows and segments, as taught by Heitzer, and of comparing cfDNA and gDNA samples, as taught by Xia, and that in combination, each element merely would have performed the same function as it did separately, i.e., identifying somatic or germline polymorphisms.
Neither Heitzer or Xia explicitly teach using the variance of the first sample to determine statistical significance.
However, the prior art to Boeva discloses a multi-factor normalization method for detecting large copy number changes from amplicon sequencing data (abstract). Boeva teaches comparing the standard deviation of a sample (i.e., a first sample) to a control sample (i.e., a second sample) to determine statistical significance (p. 3445, col. 2, par. 5 through p. 3446, col. 2, par. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, it would have been it would have been obvious to combine the methods of Heitzer in view of Xia with Boeva because all of the references teach methods for determining copy number. The motivation would have been to perform statistical tests to ensure that the observed deviation from the normal cannot be because of mere chance, as taught by Boeva (p. 3446, col. 1, par. 7). Therefore, one could have combined the elements as claimed by known methods, such as comparing results between samples and using the standard deviation of both samples to calculate statistical significance, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631                 
                                                                                                                                                                                       /Lori A. Clow/Primary Examiner, Art Unit 1631